Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance 
1.       This communication is in response to applicant's 03/19/2021 communications in the application of Seok for the "METHOD AND DEVICE FOR UPLINK TRANSMISSION" filed 08/16/2019. This application is a continuation of U.S. Application 15/671,635 filing date of August 8, 2017, now US Patent#10,412,763 which is a continuation of U.S. Application 15/390,619 filing date of December 26, 2016, now US Patent#9,730,247 which is a continuation of international application PCT/IB2015/001825 international filing date of 26 June 2015 which claims priority to Korea patent Application 10-2014-0080173 filed June 27, 2014.  The amendment and response have been entered and made of record.  Claims 2, 8 have been canceled, and claims 1, 7 have been amended.  The claims have been amended to better point out and more distinctly claim subject matter comprising the invention.  The terminal disclaimers filed on 03/19/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimers have been recorded.   
.

2.         Claims 1, 3-7, 9-12 are allowable as evident by applicant’s amendment (Claims are renumbered as 1-10 respectively).

3.         The following is an examiner's statement of reasons for allowance: Applicant's remarks submitted on 03/19/2021, along with the claim amendments have been fully considered and 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Man U. Phan whose telephone number is (571) 272-3149. The examiner can normally be reached Monday through Friday from 6:00 am to 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

Mphan
April 02, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477